Case 3:16-cV-00560-.]PG-DGW Document 179 Filed 12/07/18 Page 1 of 2 Page |D #7278

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

DWAYNE WHITE, as Administrator of the
ESTATE OF BRADLEY C. SCAR.PI,
Plaintiff, Case No. 3:16-cv-0056O

ST. CLAIR COUNTY SHERIFF RICHARD
WATSON, et al.,

)
)
)
)
)
v. )
)
)
)
)
Defendants. )
VERDICT FORM

(Place an "X” on the appropriate limeer each coun!.)

CLAIM ONE: FAILURE TO PROTEC'I`

 

 

F_or_PM` MM
As to:
CHRISTOPHER LANZANTE ><
CLAIM TWO: UNCONSTITUTIONAL POLICY ()R PRACTICE
For Plaintiff For Def`endant
As to:
ST. CLAIR COUNTY
SHERlFF’S DEPARTMENT §§

CLAIM THREE: WRONGFUL DEATH
For Plaintiff For Defendant

As to:
CHRISTOPHER LANZANTE ><

Case 3:16-cV-00560-.]PG-DGW Document 179 Filed 12/07/18 Page 2 of 2 Page |D #7279

(Ifyonfonndfor “Dej%ndant " as to Clat'ins One, Two and Three, you do not need to
consider damages,' sign and return this verdict form )

(If you found for "Plaintij'" on Claiins One, Two or Three, you must go on to consider
the question ofdamages.)

DAMAGES
COMPENSATORY DAMAGES FOR FIRST AND/OR SECOND CLAIMS

(i'f you found for Plaintijj‘ on either Claim One or Two, enter an amount for
compensaloiy damages )

We find that the total amount of compensatory damages suffered by the Estate of Bradley
150' 000 .o@ \>\?
Scarpi is $ ' ' .
COMPENSATORY DAMAGES FOR 'I`HIRD CLAIM

(If youfound for Plaintij§‘ on Claim Three enter an amount for Coinpensa!ory Damages)

We find that the total amount of pecuniary damages suffered by the children of Bradley
Scarpi is $ iSC>,l OOCJ.oU

PUNITIVE DAMAGES FOR FIRST CLAIM

([f you found for Piaint{`ffon Ci'a.r`tn One you may, but are not required !o, assess punitive
damages If you find punitive damages are warranted enter an amountfor punitive damages.)

We award punitive damages against Christopher Lanzante in the amount

$ |OGO.eo

 

 

